DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amended claims, and in light of the amendments, an entirely new rejection is set forth below with new references, and thus Applicant’s arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US Patent 6647570) in view of Thibodeau (US Patent Application Publication 20200077819).
Regarding claim 1, Ong teaches a reversible bedding item comprising: a first panel (Figure 11; 18 and seam 56) with a seam located around its perimeter; a first flap (Figure 12; 14) attached to a portion of the first panel at the seam; a second flap (Figure 12; 16) attached to another portion of the first panel at the seam, the first flap is attached to, and overlaps, the second flap at the seam (Figure 12; as show), wherein the first panel, the first flap and the an opening (Figure 12; at 12) into a first storage compartment; and a fastener (Figure 12; 72) attached to the pair of flaps adapted to secure the flaps closed over the first storage compartment, the reversible bedding item is adapted to switch between: a first position, in which the pair of flaps overlap to cover the storage compartment (Figures 11 and 12), and a second position, reversed from the first position, in which the first panel and the pair of flaps overlap to cover the storage compartment, and a second position (Figures 9 and 10), reversed from the first position, in which the first panel and the pair of flaps are turned inside-out defining a second storage compartment, wherein while the reversible bedding item is reversed from the first position to the second position, the first flap and the second flap remain overlapped and the opening remains a same length between the seam. Ong does not teach the bedding item is a pillow. Thibodeau teaches a pouch with a blanket (Figure 2; 44) and a pillow (Figure 2; 14). It would have been obvious to one of ordinary skill in the art at the time of invention to include a pillow on a surface of the pocket/pouch of Ong as in Thibodeau in order to allow a user to use the blanket with a pillow and increase comfort in use. 
Regarding claim 4, Ong teaches a first material lining of the first storage compartment is different from a second lining of the second storage compartment (Figure 5; at least the blanket portion at 58 of the lining is formed from a different material than the outside of flaps 14 and 16, Column 5, lines 63-64, “The blanket 12 is formed of a single layer of soft cotton or wool material”).
Regarding claim 5, Ong teaches at least one of material linings is a durable material capable of enduring harsh outside environments (Column 8, lines 16-20, “In this orientation the protective sheet 18, initially concealed beneath the pouch panels 14 and 16, is fully exposed. Its 
Regarding claim 6, Ong teaches at least one of material linings is a soft material (Figure 5; at least the blanket portion at 58 of the lining is formed from a different material than the outside of flaps 14 and 16, Column 5, lines 63-64, “The blanket 12 is formed of a single layer of soft cotton or wool material”).
Regarding claim 12, Ong teaches a reversible bedding item comprising: a first panel (Figure 11; 18 and seam 56) with a seam located around its perimeter; a first flap (Figure 12; 14) attached to a portion of the first panel at the seam; and a second flap (Figure 12; 16) attached to another portion of the first panel at the seam, the first flap is permanently attached to, and overlaps the second flap at the seam (Figure 12; as shown), wherein the first panel, the first flap and the second flap are attached to each other to define an opening (Figure 12; at 12) into a first storage compartment; and the reversible bedding item is adapted to switch between: a first position (Figures 11 and 12), in which the pair of flaps overlap to cover the storage compartment, and a second position (Figures 9 and 10), reversed from the first position, in which the first panel and the pair of flaps are turned inside-out defining a second storage compartment, wherein while the reversible pillow is reversed from the first position to the second position, the first flap and the second flap remain overlapped and the opening remains a same length between the seam
Regarding claim 13, Ong teaches a fastener (Figure 12; 72) attached to the first flap and the second flap and is adapted to secure the flaps closed over the first or second storage compartment,
Regarding claim 15, Ong teaches a first material lining of the first storage compartment is different from a second lining of the second storage compartment (Figure 5; at least the blanket portion at 58 of the lining is formed from a different material than the outside of flaps 14 and 16, Column 5, lines 63-64, “The blanket 12 is formed of a single layer of soft cotton or wool material”).
Regarding claim 17, Ong teaches a method of reversing a bedding item comprising: providing a first panel (Figure 11; 18 and seam 56) with a seam located around its perimeter; attaching a first flap (Figure 12; 14) to the first panel at the seam along a portion of the perimeter; attaching a second flap (Figure 12; 16) to the first panel at the seam along an opposite portion of the seam wherein the first flap and the second flap are partially attached to each other at sides of an overlap along the seam  (Figure 12; as shown) and define an opening (Figure 12; at 12) of a predetermined size; defining a storage compartment within the opening, the storage is bounded by the first panel, the first flap and the second flap (Figure 12; where the blanket 60 is) ; and switching, while maintaining the overlap and a predetermined size of the opening, the reversible bedding item between: a first position (Figures 11 and 12), in which the pair of flaps overlap to cover the storage compartment, and a second position  (Figures 9 and 10), reversed from the first position, in which the first panel and the pair of flaps are turned inside out defining a second reversed storage compartment._ wherein during the switching of the reversible pillow the first flap and the second flap remain securely overlapped and the opening remains a same length between the seam. Ong does not teach the bedding item is a pillow. Thibodeau teaches a pouch with a blanket (Figure 2; 44) and a pillow (Figure 2; 
Regarding claim 18, Ong teaches securing the pair of flaps to each other over the internal compartment with a fastener (Figure 12; 72).
Claims 2, 3, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US Patent 6647570) in view of Thibodeau (US Patent Application Publication 20200077819) in view of Kavovit (US Patent 20130255000)
Regarding claim 2, Ong does not teach at least one of the first panel, the first flap or the second flap has a pocket disposed therein. Kavovit teaches at least one of the first panel, the first flap or the second flap has a pocket disposed therein (Figure 2a; 26). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to include a pocket on the front flaps or back panel of Ong as in Kavovit in order to allow additional secure storage on the pouch for objects. 
Regarding claim 3, Ong does not teach the pocket has a zipper closure. Kavovit teaches the pocket has a zipper closure (Figure 2a; 44). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to include a pocket on the front flaps or back panel of Ong as in Kavovit in order to allow additional secure storage on the pouch for objects.
Regarding claim 9, Ong does not teach the reversible pillow has a loop or handle attached thereto. Kavovit teaches the reversible pillow has a loop or handle attached thereto (Figure 2a; 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to include a handle on the pouch of Ong in order to allow for easy carrying of the pouch. 
Regarding claim 14, Ong does not teach at least one of the first panel, the first flap or the second flap has a pocket disposed therein. Kavovit teaches at least one of the first panel, the first flap or the second flap has a pocket disposed therein (Figure 2a; 26). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to include a pocket on the front flaps or back panel of Ong as in Kavovit in order to allow additional secure storage on the pouch for objects. 
Regarding claim 19, Ong does not teach storing an object within the internal compartment. Kavovit teaches storing an object within the internal compartment (Figure 2b; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to store additional objects inside the opening of Ong in order to allow for secure carrying of more items needed by the user. 
Claims 10, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US Patent 6647570) in view of Thibodeau (US Patent Application Publication 20200077819) in view of Russo (US Patent Application Publication 20150203281).
Regarding claim 10, Ong and Thibodeau do not teach the reversible pillow includes a blanket with a fastener adapted to be worn as a cape, and wherein the blanket is stored in the storage compartment. Russo teaches the reversible pillow includes a blanket (Figure 9; 100) with a fastener (Figure 9; 60) adapted to be worn as a cape, and wherein the blanket is stored in the storage compartment (Figure 5; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pocket/pouch of Ong and Thibodeau to include the portion 130 and 60 in Russo allowing the system to be worn as a cape resembling a character in order to increase the desirability and play options with the product for children.
Regarding claim 11, Ong and Thibodeau do not teach the reversible pillow and the cape are worn as a costume, and wherein the reversible pillow is worn as a hat or head cover. Russo 
Regarding claim 16, Ong and Thibodeau do not teach includes a kit comprising: the reversible pillow worn as a hat or head cover, and a blanket having a fastener adapted to be worn as a cape, wherein the blanket is capable of being stored in the storage compartment during non-use, and wherein the reversible pillow and blanket are complimentary parts of a matching costume. Russo teaches includes a kit comprising: the reversible pillow worn as a hat or head cover (Figure 9; 130), and a blanket (Figure 9; 100) having a fastener (Figure 9; 60) adapted to be worn as a cape, wherein the blanket is capable of being stored in the storage compartment during non-use (Figure 5; as shown), and wherein the reversible pillow and blanket are complimentary parts of a matching costume (Figure 9; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pocket/pouch of Ong and Thibodeau to include the portion 130 and 60 in Russo allowing the system to be worn as a cape resembling a character in order to increase the desirability and play options with the product for children.
Regarding claim 20, Ong and Thibodeau do not teach wearing the pillow over the head of a user as a hat or mask, and the object stored within as a complimentary article of a costume. Russo teaches wearing the pillow over the head of a user as a hat or mask (Figure 9; 130), and the object stored within as a complimentary article of a costume (Figure 9; 100). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the .  
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US Patent 6647570) in view of Thibodeau (US Patent Application Publication 20200077819) in view of Perez (US Patent Application Publication 20170319973).
Regarding claim 7, Ong does not teach the reversible pillow resembles a character. Perez teaches the reversible pillow resembles a character (Figure 3; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pocket/pouch of Ong to resemble a character in order to increase the desirability and play options with the product for children. 
Regarding claim 8, Ong does not teach the character has appendages extending from the seams. Perez teaches the character has appendages extending from the seams (Figure 3; 306). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pocket/pouch of Ong to resemble a character in order to increase the desirability and play options with the product for children.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673